IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

DALAIN HOWELL,                         NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-5281

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed May 5, 2017.

Petition for Belated Appeal -- Original Jurisdiction.

Dalain Howell, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for belated appeal is denied on the merits.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.